DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Response to Amendment
All amendments to the claims filled on 7/8/2021 have been entered and the action follows:

Allowable Subject Matter
Claims 1-7, 9-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 and its dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for segmentation of retinal blood vessels, that includes providing at least one optical coherence tomography angiography digital image, the image including a plurality of pixels; preprocessing the image, wherein the preprocessing includes calculating a threshold for separating blood vessels from background in the image; segmenting the image, wherein the segmenting includes calculating a probability, based on at least one probability model, that each pixel in the plurality of pixels depicts a blood vessel or background; and refining the segmented image; wherein the refining includes labeling each pixel as depicting either a blood vessel or background based on said probability and, after the labeling, relabeling each pixel as depicting either a blood vessel or background based on equivalence between said pixel and pixels neighboring said pixel, as claimed.  
Claim 10 and its dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for diagnosing diabetic retinopathy that includes preprocessing at least one optical coherence tomography angiography digital image for a patient, the image including a plurality of pixels, wherein the preprocessing  includes uniformly distributing grey levels across the image, calculating a threshold for separating blood vessels from background in the image, and applying a smoothing factor to improve contrast in the image; segmenting the images, wherein the segmenting includes calculating a probability, based on at least one probability model, that each pixel in the plurality of pixels depicts a blood vessel or background; refining the segmented image; wherein the refining includes labeling each pixel as depicting either a blood vessel or background based on said probability; extracting retinal features correlated with diabetic retinopathy from the image; and submitting the extracted retinal features to a supervised learning model trained to classify images as normal state or diabetic retinopathy state; wherein the supervised learning model outputs a classification of normal state or diabetic retinopathy state for the patient based on the extracted retinal features, as claimed.
Claim 16 and its dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach article of manufacture having one or more non-transitory computer readable storage media storing instructions thereon which, when executed by a computing device, cause the device to perform a method  that includes preprocessing an optical coherence tomography angiography digital image, the image including a plurality of pixels, wherein the preprocessing includes calculating a threshold for separating blood vessels from background in the image; segmenting the image, wherein the segmenting includes calculating a probability, based on at least one probability model a joint probability model generated by combining a plurality of probability models, that each pixel in the plurality of pixels depicts a blood vessel or background; and refining the segmented image; wherein the refining includes labeling each pixel as depicting either a blood vessel or background based on said probability, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663